As filed with the Securities and Exchange Commission on April 07, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-03023 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Stacey E. Hong, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: August 31 Date of reporting period: September23, 2010 – February 28, 2011 ITEM 1. REPORT TO STOCKHOLDERS. DIVIDEND PLUS+ INCOME FUND SCHEDULE OF INVESTMENTS FEBRUARY 28, 2011 Shares Security Description Value Common Stock - 50.3% Communications - 1.5% Vodafone Group PLC, ADR (a)(b) $ Consumer Discretionary - 3.2% Home Depot, Inc. (a)(b) McDonald's Corp. (a)(b) Consumer Staples – 5.6% Avon Products, Inc. (a)(b) Diageo PLC, ADR (a)(b) PepsiCo, Inc. (a)(b) Philip Morris International, Inc. (a)(b) Energy - 7.9% Chevron Corp. (a)(b) ConocoPhillips (a)(b) Exxon Mobil Corp. (a)(b) 50 Kinder Morgan Management, LLC (c) Royal Dutch Shell PLC, ADR (a)(b) Financials - 5.1% Annaly Capital Management, Inc. REIT (a)(b) JPMorgan Chase & Co. (a)(b) The Chubb Corp. (a)(b) Health Care – 5.2% Abbott Laboratories (a)(b) Johnson & Johnson (a)(b) Medtronic, Inc. (a)(b) Industrials - 10.3% General Electric Co. (a)(b) Honeywell International, Inc. (a)(b) Illinois Tool Works, Inc. (a)(b) Norfolk Southern Corp. (a)(b) Raytheon Co. (a)(b) The Boeing Co. (a)(b) Waste Management, Inc. (a)(b) Information Technology - 6.4% Analog Devices, Inc. (a)(b) Intel Corp. (a)(b) Microsoft Corp. (a)(b) QUALCOMM, Inc. (a)(b) Materials - 3.2% BHP Billiton, Ltd., ADR (a)(b) Nucor Corp. (a)(b) Utilities - 1.9% NextEra Energy, Inc. (a)(b) Total Common Stock (Cost $11,341,311) Money Market Fund - 48.6% Fidelity Institutional Cash Money Market Fund, 0.21% (d) (Cost $11,502,725) Total Investments - 98.9% (Cost $22,844,036)* $ Total Written Options - (0.9)% (Premiums Received $(208,264))* ) Other Assets & Liabilities, Net – 2.0% Net Assets – 100.0% $ See Notes to Financial Statements. 1 DIVIDEND PLUS+ INCOME FUND SCHEDULE OF CALL AND PUT OPTIONS WRITTEN FEBRUARY 28, 2011 Contracts Security Description Strike Price Exp. Date Value Written Options - (0.9)% Call Options Written - (0.6)% Abbott Laboratories $ 03/11 $ Abbott Laboratories 03/11 Abbott Laboratories 04/11 Abbott Laboratories 04/11 Analog Devices, Inc. 03/11 Analog Devices, Inc. 03/11 Analog Devices, Inc. 03/11 Annaly Capital Management, Inc. REIT 04/11 Avon Products,Inc. (e) 03/11 Avon Products, Inc. 04/11 BHP Billiton, Ltd., ADR 03/11 BHP Billiton, Ltd., ADR 03/11 BHP Billiton, Ltd., ADR 04/11 BHP Billiton, Ltd., ADR 04/11 Chevron Corp. 03/11 Chevron Corp. 03/11 ConocoPhillips 03/11 Diageo PLC, ADR 03/11 Diageo PLC, ADR 04/11 Exxon Mobil Corp. 03/11 Exxon Mobil Corp. 04/11 General Electric Co. 04/11 Home Depot, Inc. 03/11 Home Depot, Inc. 03/11 Home Depot, Inc. 03/11 Home Depot, Inc. 04/11 Honeywell International, Inc. 03/11 Honeywell International, Inc. 03/11 Honeywell International, Inc. 04/11 Illinois Tool Works, Inc. 03/11 Illinois Tool Works, Inc. 03/11 Intel Corp. 03/11 Intel Corp. 04/11 Johnson & Johnson 04/11 Johnson & Johnson 04/11 JPMorgan Chase & Co. 03/11 JPMorgan Chase & Co. 03/11 JPMorgan Chase & Co. 04/11 McDonald's Corp. 03/11 McDonald's Corp. 03/11 McDonald's Corp. 04/11 Medtronic, Inc. 03/11 Medtronic, Inc. 03/11 Medtronic, Inc. 03/11 Microsoft Corp. 03/11 Microsoft Corp. 03/11 Microsoft Corp. 03/11 Microsoft Corp. 04/11 NextEra Energy, Inc. 03/11 NextEra Energy, Inc. 04/11 Norfolk Southern Corp. 03/11 Norfolk Southern Corp. 03/11 Nucor Corp. 03/11 Nucor Corp. 03/11 Nucor Corp. 04/11 PepsiCo, Inc. 03/11 PepsiCo, Inc. 04/11 Philip Morris International, Inc. 03/11 Philip Morris International, Inc. 03/11 Philip Morris International, Inc. 04/11 QUALCOMM, Inc. 03/11 QUALCOMM, Inc. 03/11 QUALCOMM, Inc. 04/11 QUALCOMM, Inc. 04/11 Raytheon Co. 03/11 Raytheon Co. 03/11 Raytheon Co. 04/11 Royal Dutch Shell PLC, ADR 03/11 Royal Dutch Shell PLC, ADR 04/11 The Boeing Co. 03/11 The Chubb Corp. 03/11 The Chubb Corp. 04/11 Vodafone Group PLC, ADR 03/11 Vodafone Group PLC, ADR 03/11 Waste Management, Inc. 03/11 Waste Management, Inc. 03/11 Waste Management, Inc. 04/11 Total Call Options Written (Premiums Received $(105,189)) Put Options Written - (0.3)% Abbott Laboratories 03/11 Abbott Laboratories 03/11 Abbott Laboratories 04/11 Abbott Laboratories 04/11 Analog Devices, Inc. 03/11 Analog Devices, Inc. 03/11 Analog Devices, Inc. (e) 03/11 Analog Devices, Inc. 04/11 Annaly Capital Management, Inc. REIT 04/11 Avon Products, Inc. 03/11 Avon Products, Inc. 04/11 BHP Billiton, Ltd., ADR 03/11 BHP Billiton, Ltd., ADR 03/11 BHP Billiton, Ltd., ADR 04/11 Chevron Corp. 03/11 Chevron Corp. 03/11 Chevron Corp. 03/11 ConocoPhillips 03/11 ConocoPhillips 03/11 See Notes to Financial Statements. 2 DIVIDEND PLUS+ INCOME FUND SCHEDULE OF CALL AND PUT OPTIONS WRITTEN FEBRUARY 28, 2011 Contracts Security Description Strike Price Exp. Date Value Diageo PLC, ADR $ 03/11 $ Diageo PLC, ADR 04/11 Exxon Mobil Corp. 03/11 Exxon Mobil Corp. 03/11 Exxon Mobil Corp. 04/11 General Electric Co. 03/11 General Electric Co. 04/11 General Electric Co. 04/11 Home Depot, Inc. 03/11 Home Depot, Inc. 03/11 Home Depot, Inc. 03/11 Home Depot, Inc. 04/11 Honeywell International, Inc. 03/11 Honeywell International, Inc. 03/11 Honeywell International, Inc. 03/11 Honeywell International, Inc. 04/11 Illinois Tool Works, Inc. 03/11 Illinois Tool Works, Inc. 03/11 Illinois Tool Works, Inc. 04/11 Intel Corp. 03/11 Intel Corp. 03/11 Intel Corp. 04/11 Intel Corp. 04/11 Johnson & Johnson 03/11 Johnson & Johnson 04/11 Johnson & Johnson 04/11 JPMorgan Chase & Co. 03/11 JPMorgan Chase & Co. 03/11 JPMorgan Chase & Co. 04/11 JPMorgan Chase & Co. 04/11 McDonald's Corp. 03/11 McDonald's Corp. 03/11 McDonald's Corp. 03/11 McDonald's Corp. 04/11 Medtronic, Inc. 03/11 Medtronic, Inc. 03/11 Medtronic, Inc. 03/11 Medtronic, Inc. 04/11 Medtronic, Inc. 04/11 Microsoft Corp. 03/11 Microsoft Corp. 03/11 Microsoft Corp. 04/11 Microsoft Corp. 04/11 NextEra Energy, Inc. 04/11 Norfolk Southern Corp. 03/11 Norfolk Southern Corp. 04/11 Norfolk Southern Corp. 04/11 Nucor Corp. 03/11 Nucor Corp. 03/11 Nucor Corp. 03/11 Nucor Corp. 03/11 Nucor Corp. 04/11 PepsiCo, Inc. 03/11 PepsiCo, Inc. 04/11 PepsiCo, Inc. 04/11 Philip Morris International, Inc. 03/11 Philip Morris International, Inc. 04/11 Philip Morris International, Inc. 04/11 QUALCOMM, Inc. 03/11 QUALCOMM, Inc. 03/11 QUALCOMM, Inc. 04/11 QUALCOMM, Inc. 04/11 Raytheon Co. 03/11 Raytheon Co. 03/11 Raytheon Co. 03/11 Raytheon Co. 04/11 Royal Dutch Shell PLC, ADR 03/11 Royal Dutch Shell PLC, ADR 04/11 The Boeing Co. 03/11 The Boeing Co. 03/11 The Boeing Co. 04/11 The Chubb Corp. 03/11 The Chubb Corp. 03/11 Vodafone Group PLC, ADR 03/11 Vodafone Group PLC, ADR 04/11 Vodafone Group PLC, ADR 04/11 Waste Management, Inc. 03/11 Waste Management, Inc. 03/11 Waste Management, Inc. 04/11 Waste Management, Inc. 04/11 Waste Management, Inc. 04/11 Total Put Options Written (Premiums Received $(103,075)) Total Written Options - (0.9)% (Premiums Received $(208,264)) $ See Notes to Financial Statements. 3 DIVIDEND PLUS+ INCOME FUND NOTES TO SCHEDULES OF INVESTMENTS AND CALL AND PUT OPTIONS WRITTEN FEBRUARY 28, 2011 ADR American Depository Receipt LLC Limited Liability Company PLC Public Limited Company REIT Real Estate Investment Trust (a) Subject to call option written by the Fund. (b) Subject to put option written by the Fund. (c) Non-income producing security. (d) Variable rate security. Rate presented is as of February 28, 2011. (e) Security fair valued in accordance with procedures adopted by the Board of Trustees. At the period end, the value of these securities amounted to $(35) or (0.00)% of net assets. * Cost of investments for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation on investments consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The following is a summary of the inputs used to value the Fund’s investments as of February 28, 2011. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For more information on valuation inputs, and their aggregation into the levels used in the tables below, please refer to Note 2 - Security Valuation section in the accompanying Notes to Financial Statements. Level 1 Level 2 Level 3 Total Investments at Value: Common Stock Communications $ $ - $ - $ Consumer Discretionary - - Consumer Staples - - Energy - - Financials - - Health Care - - Industrials - - Information Technology - - Materials - - Utilities - - Money Market Fund - - Total Investments at Value $ $ $ - $ Other Financial Instruments**: Call Options Written ) - ) ) Put Options Written ) - ) ) Total Other Financial Instruments $ ) $ - $ ) $ ) ** Other Financial Instruments are derivative instruments not reflected in the Schedule of Investments, such as call options written and put options written which are reported at their market value at period end date. See Notes to Financial Statements. 4 DIVIDEND PLUS+ INCOME FUND NOTES TO SCHEDULES OF INVESTMENTS AND CALL AND PUT OPTIONS WRITTEN FEBRUARY 28, 2011 The following is a reconciliation of Level 3 assets (at either the beginning or ending of the period) for which significant unobservable inputs were used to determine fair value. Options Balance as of 09/23/10*** $ - Accrued Accretion/(Amortization) - Realized Gain/(Loss) - Change in Unrealized Appreciation/(Depreciation) - Purchases - Sales - Transfers In ) Balance as of 02/28/11 $ ) Net change in unrealized appreciation/(depreciation) from investments held as of 02/28/11 **** $ ***Commencement of operations. **** The change in unrealized appreciation/(depreciation) is included in net change in unrealized appreciation/(depreciation) of investments in the accompanying Statement of Operations. Written options are reported at their market value at period end. PORTFOLIO BREAKDOWN SECTOR BREAKDOWN % of Net Assets % of Common Stock Equity Securities % Communications % Money Market Fund ‡ % Consumer Discretionary % Written Options )% Consumer Staples % Other Assets less Liabilities % Energy % % Financials % Health Care % ‡ Used to meet the collateral requirements of a tri-party agreement between the prime broker, custodian and the Fund. Industrials % Information Technology % Materials % Utilities % % See Notes to Financial Statements. 5 DIVIDEND PLUS+ INCOME FUND STATEMENT OF ASSETS AND LIABILITIES FEBRUARY 28, 2011 ASSETS Total investments, at value (Cost $22,844,036) $ Deposits with brokers Receivables: Fund shares sold Receivable for premiums on written options Dividends Prepaid expenses Deferred offering costs Total Assets LIABILITIES Payables: Call options written, at value (Premiums received $105,189) Put options written, at value (Premiums received $103,075) Investment securities purchased Fund shares redeemed Accrued Liabilities: Investment adviser fees Trustees’ fees and expenses 75 Fund service fees Compliance services fees Other expenses Total Liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Distributions in excess of net investment income ) Accumulated net realized gain Net unrealized appreciation NET ASSETS $ SHARES OF BENEFICIAL INTEREST AT NO PAR VALUE (UNLIMITED SHARES AUTHORIZED) Institutional Shares Investor Shares NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE Institutional Shares (based on net assets of $19,192,570) $ Investor Shares (based on net assets of $4,438,981) $ See Notes to Financial Statements. 6 DIVIDEND PLUS+ INCOME FUND STATEMENT OF OPERATIONS PERIOD ENDED FEBRUARY 28, 2011* INVESTMENT INCOME Dividend income (Net foreign withholding taxes of $704) $ Total Investment Income EXPENSES Investment adviser fees Fund service fees Transfer Agent fees: Institutional Shares Investor Shares Distribution fees: Investor Shares Custodian fees Registration fees: Institutional Shares Investor Shares Professional fees Trustees' fees and expenses Compliance services fees Offering costs: Institutional Shares Investor Shares Interest expense 33 Miscellaneous expenses Total Expenses Fees waived and expenses reimbursed ) Net Expenses NET INVESTMENT INCOME NET REALIZED AND UNREALIZED GAIN (LOSS) Net realized gain (loss) on: Investments Written options Net realized gain Net change in unrealized appreciation (depreciation) on: Investments Written options ) Net change in unrealized appreciation (depreciation) NET REALIZED AND UNREALIZED GAIN INCREASE IN NET ASSETS FROM OPERATIONS $ * Commencement of operations was September 23, 2010. See Notes to Financial Statements. 7 DIVIDEND PLUS+ INCOME FUND STATEMENT OF CHANGES IN NET ASSETS September 23, 2010* through February 28, 2011 OPERATIONS Net investment income $ Net realized gain Net change in unrealized appreciation (depreciation) Increase in Net Assets Resulting from Operations DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income: Institutional Shares ) Investor Shares ) Net realized gain: Institutional Shares ) Investor Shares (2 ) Total Distributions to Shareholders ) CAPITAL SHARE TRANSACTIONS Sale of shares: Institutional Shares Investor Shares Reinvestment of distributions: Institutional Shares Investor Shares Redemption of shares: 2 Institutional Shares ) 1 Investor Shares ) Increase in Net Assets from Capital Share Transactions Increase in Net Assets NET ASSETS Beginning of Period - End of Period (Including line (a)) $ SHARE TRANSACTIONS Sale of shares: Institutional Shares Investor Shares Reinvestment of distributions: Institutional Shares Investor Shares Redemption of shares: Institutional Shares ) Investor Shares ) Increase in Shares (a) Distributions in excess of net investment income. $ ) * Commencement of operations. See Notes to Financial Statements. 8 DIVIDEND PLUS+ INCOME FUND FINANCIAL HIGHLIGHTS These financial highlights reflect selected data for a share outstanding throughout the period. September 23, 2010 (a) through February 28, 2011 INSTITUTIONAL SHARES NET ASSET VALUE, Beginning of Period $ INVESTMENT OPERATIONS Net investment income(b) Net realized and unrealized gain Total from Investment Operations DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income ) Net realized gain — (c) Total Distributions to Shareholders ) NET ASSET VALUE, End of Period $ TOTAL RETURN %(d) RATIOS/SUPPLEMENTARY DATA Net Assets at End of Period (000's omitted) Ratios to Average Net Assets: Net investment income %(e) Net expense %(e) Gross expense(f) %(e) PORTFOLIO TURNOVER RATE 66 %(d) (a) Commencement of operations. (b) Calculated based on average shares outstanding during the period. (c) Less than $0.01 per share. (d) Not annualized. (e) Annualized. (f) Reflects the expense ratio excluding any waivers and/or reimbursements. See Notes to Financial Statements. 9 DIVIDEND PLUS+ INCOME FUND FINANCIAL HIGHLIGHTS These financial highlights reflect selected data for a share outstanding throughout the period. December 2, 2010 (a) through February 28, 2011 INVESTOR SHARES NET ASSET VALUE, Beginning of Period $ INVESTMENT OPERATIONS Net investment loss(b) — (c) Net realized and unrealized gain Total from Investment Operations DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income ) Net realized gain — (c) Total Distributions to Shareholders ) NET ASSET VALUE, End of Period $ TOTAL RETURN %(d) RATIOS/SUPPLEMENTARY DATA Net Assets at End of Period (000's omitted) Ratios to Average Net Assets: Net investment income %(e) Net expense %(e) Gross expense(f) %(e) PORTFOLIO TURNOVER RATE 66 %(d) (a) Commencement of operations. (b) Calculated based on average shares outstanding during the period. (c) Less than $0.01 per share. (d) Not annualized. (e) Annualized. (f) Reflects the expense ratio excluding any waivers and/or reimbursements. See Notes to Financial Statements. 10 DIVIDEND PLUS+ INCOME FUND NOTES TO FINANCIAL STATEMENTS FEBRUARY 28, 2011 Note 1. Organization The Dividend Plus+ Income Fund (the “Fund”) is a diversified portfolio of Forum Funds (the “Trust”). The Trust is a Delaware statutory trust that is registered as an open-end, management investment company under the Investment Company Act of 1940 (the “Act”), as amended. Under its Trust Instrument, the Trust is authorized to issue an unlimited number of the Fund’s shares of beneficial interest without par value. The Fund currently offers two classes of shares: Institutional Shares and Investor Shares. Institutional Shares and Investor Shares commenced operations on September 23, 2010, and December 2, 2010, respectively. The Fund’s investment objective is income and long-term capital appreciation. Note 2. Summary of Significant Accounting Policies These financial statements are prepared in accordance with generally accepted accounting principles in the United States of America (“GAAP”), which require management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent liabilities at the date of the financial statements, and the reported amounts of increase and decrease in net assets from operations during the fiscal period. Actual amounts could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security Valuation – Exchange-traded securities and over-the-counter securities are valued using the last quoted sale or official closing price, provided by independent pricing services as of the close of trading on the market or exchange for which they are primarily traded, on each Fund business day. In the absence of a sale, such securities are valued at the mean of the last bid and ask price provided by independent pricing services. Non-exchange traded securities for which quotations are available are valued using the last quoted sales price, or in the absence of a sale at the mean of the last bid and ask prices provided by independent pricing services. Short-term investments that mature in sixty days or less may be valued at amortized cost. Exchange-traded options for which there were no sales reported that day are generally valued at the mean of the last bid and asked prices. Options not traded on an exchange are generally valued at broker-dealer bid quotation. The Fund values its investments at fair value pursuant to procedures adopted by the Trust's Board of Trustees (the "Board") if (1) market quotations are insufficient or not readily available or (2) the adviser believes that the values available are unreliable. Fair valuation is based on subjective factors and, as a result, the fair value price of an investment may differ from the security’s market price and may not be the price at which the asset may be sold. Fair valuation could result in a different NAV than a NAV determined by using market quotes. The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 — quoted prices in active markets for identical assets Level 2 — other significant observable inputs (including quoted prices of similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 — significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The aggregate value by input level, as of February 28, 2011, for the Fund’s investments is included in the Notes to Schedules of Investments and Call and Put Options Written. Security Transactions, Investment Income and Realized Gain and Loss – Investment transactions are accounted for on the trade date. Dividend income is recorded on the ex-dividend date. Foreign dividend income is recorded on the ex-dividend date or as soon as possible after the Fund determines the existence of a dividend declaration after exercising reasonable due diligence. Income and capital gains on some foreign securities may be subject to foreign withholding taxes, which are accrued as applicable. Interest income is recorded on an accrual basis. Premium and discount is amortized and accreted in accordance with GAAP. Identified cost of investments sold is used to determine the gain and loss for both financial statement and federal income tax purposes. Written Options – When a fund writes an option, an amount equal to the premium received by the fund is recorded as a liability and is subsequently adjusted to the current value of the option written. Premiums received from writing options that expire unexercised are treated by the fund on the expiration date as realized gain from written options. The difference between the premium and the amount paid on effecting a closing purchase transaction, including brokerage commissions, is also treated as a realized gain, or if the premium is less than the amount paid for the closing purchase transaction, as a realized loss. If a call option is exercised, the premium is added to the proceeds from the sale of the underlying security in 11 DIVIDEND PLUS+ INCOME FUND NOTES TO FINANCIAL STATEMENTS FEBRUARY 28, 2011 determining whether the fund has realized a gain or loss. If a put option is exercised, the premium reduces the cost basis of the securities purchased by the fund. The fund, as writer of an option, bears the market risk of an unfavorable change in the price of the security underlying the written option. Written options are non-income producing securities. The values of each individual written option outstanding as of February 28, 2011, are disclosed in the Fund’s Schedule of Call and Put Options Written. The volume of open positions may vary on a daily basis as the Fund transacts written options in order to achieve the exposure desired by the adviser. The Fund entered into written options with a total value of $588,848 for the period ended February 28, 2011. Transactions in options written during the period ended February 28, 2011, were as follows: Calls Puts Number of Number of Contracts Premiums Contracts Premiums Options Outstanding, September 23, 2010* - $ - - $ - Options written Options terminated in closing transactions ) Options exercised ) Options expired - - (3 ) ) Options Outstanding, February 28, 2011 $ $ * Commencement of operations. Derivatives Transactions - The Fund’s use of derivatives during the period ended February 28, 2011, was limited to written options. Following is a summary of how the derivatives are treated in the financial statements and their impact on the Fund. The location on the Statement of Assets and Liabilities of the Fund’s derivative positions by type of exposure, all of which are not accounted for as hedging instruments, is as follows: Contract Type/ Primary Risk Exposure Location on Statement of Assets and Liabilities Liability Derivatives Equity Contracts Call options written, at value ) Put options written, at value ) Realized and unrealized gains and losses on derivatives contracts entered into during the period ended February 28, 2011, by the Fund are recorded in the following locations in the Statement of Operations: Contract Type/Primary Risk Exposure Location of Gain or (Loss) onDerivatives Realized Gain (Loss) on Derivatives Change in Unrealized Appreciation (Depreciation) on Derivatives Equity Contracts Realized gain (loss) – Written Options and Change in unrealized appreciation (depreciation) – Written Options Distributions to Shareholders – Distributions to shareholders of net investment income, if any, are declared and paid at least quarterly. Distributions to shareholders of net capital gains, if any, are declared and paid annually. Distributions are based on amounts calculated in accordance with applicable federal income tax regulations, which may differ from GAAP. These differences are due primarily to differing treatments of income and gain on various investment securities held by the Fund, timing differences and differing characterizations of distributions made by the Fund. Federal Taxes – The Fund intends to qualify each year as a regulated investment company under Subchapter M of the Internal Revenue Code and distribute all of its taxable income to shareholders. In addition, by distributing in each calendar year substantially all its net investment income and capital gains, if any, the Fund will not be subject to a federal excise tax. Therefore, no federal income or excise tax provision is required. 12 DIVIDEND PLUS+ INCOME FUND NOTES TO FINANCIAL STATEMENTS FEBRUARY 28, 2011 As of February 28, 2011, there are no uncertain tax positions that would require financial statement recognition, de-recognition, or disclosure. Income and Expense Allocation – The Trust accounts separately for the assets, liabilities and operations of each of its investment portfolios. Expenses that are directly attributable to more than one investment portfolio are allocated among the respective investment portfolios in an equitable manner. The Fund’s class specific expenses are charged to the operations of that class of shares. Income and expenses (other than expenses attributable to a specific class) and realized and unrealized gains or losses on investments are allocated to each class of shares based on the class’ respective net assets to the total net assets of the Fund. Commitments and Contingencies – In the normal course of business, the Fund enters into contracts that provide general indemnifications by the Fund to the counterparty to the contract. The Fund’s maximum exposure under these arrangements is dependent on future claims that may be made against the Fund and, therefore, cannot be estimated; however, based on experience, the risk of loss from such claims is considered remote. Offering Costs – Offering costs for the Fund of $86,308 consist of fees related to the mailing and printing of the initial prospectus, certain startup legal costs, and initial registration filings. Such costs are amortized over a twelve-month period beginning with the commencement of operations of the Fund. Note 3. Advisory Fees, Servicing Fees and Other Transactions Investment Adviser – MAI Wealth Advisors, LLC (the “Adviser”) is the investment adviser to the Fund. Pursuant to an investment advisory agreement, the Adviser receives an advisory fee from the Fund at an annual rate of 0.75% of the Fund’s average daily net assets. Distribution – Foreside Fund Services, LLC serves as the Fund’s distributor (the “Distributor”). The Distributor is not affiliated with the Adviser or Atlantic Fund Administration, LLC (d/b/a Atlantic Fund Services) (“Atlantic”) or their affiliates. The Fund has adopted a Distribution Plan (the “Plan”) for Investor Shares in accordance with Rule 12b-1 of the Act. Under the Plan, the Fund pays the Distributor and/or any other entity as authorized by the Board a fee of up to 0.25% of the average daily net assets of Investor Shares. Other Service Providers – Atlantic provides fund accounting, fund administration, and transfer agency services to the Fund. Atlantic also provides certain shareholder report production, and EDGAR conversion and filing services. Pursuant to an Atlantic services agreement, the Fund pays Atlantic customary fees for its services. Atlantic provides a Principal Executive Officer, a Principal Financial Officer, a Chief Compliance Officer, and an Anti-Money Laundering Officer to the Fund, as well as certain additional compliance support functions. Trustees and Officers – The Trust pays each independent Trustee an annual retainer fee of $45,000 for service to the Trust ($66,000 for the Chairman).In addition, the Chairman receives a monthly stipend of $500 to cover certain expenses incurred in connection with his duties to the Trust.The Trustees and Chairman may receive additional fees for special Board meetings.Each Trustee is also reimbursed for all reasonable out-of-pocket expenses incurred in connection with his duties as a Trustee, including travel and related expenses incurred in attending Board meetings.The amount of Trustees’ fees attributable to the Fund is disclosed in the Statement of Operations.Certain officers of the Trust are also officers or employees of the above named service providers, and during their terms of office received no compensation from the Fund. Note 4. Expense Reimbursements and Fees Waived The Adviser has contractually agreed to waive its fees and/or reimburse expenses through September 1, 2011, to the extent necessary to maintain the total operating expenses (excluding taxes, interest, portfolio transaction expenses, dividend and interest expenses on short sales, acquired fund fees and expenses, proxy expenses and extraordinary expenses) at 0.99% and 1.24%, of the Institutional Shares and Investor Shares, respectively. Other fund service providers have voluntarily agreed to waive a portion of their fees. The contractual waivers may be changed or eliminated at any time with consent of the Board and voluntary fee waivers and expense reimbursements may be reduced or eliminated at any time. For the period ended February 28, 2011, fees waived and reimbursed were as follows: Investment Adviser Waived Investment Adviser Reimbursed Other Waivers Total Fees Waived and Reimbursed 13 DIVIDEND PLUS+ INCOME FUND NOTES TO FINANCIAL STATEMENTS FEBRUARY 28, 2011 The Fund may pay the Adviser for fees waived and expenses reimbursed pursuant to the expense cap if (1) such payment is made within three years of the fees waived or expense reimbursement, (2) such payment is approved by the Board and (3) the resulting expenses do not exceed 0.99% and 1.24%, of the Institutional Shares and Investor Shares, respectively.For the period ended February 28, 2011, the Adviser waived and/or reimbursed fees as follows: Amount of Fees Waived and/or Expenses Reimbursed Expiration Date to Recoup Fees Waived and/or Expenses Reimbursed Fees Recouped February 28, 2011 $ 08/31/2014 $ - Note 5. Security Transactions The cost of purchases and proceeds from sales of investment securities (including maturities), other than short-term investments for the period ended February 28, 2011, were $15,469,829 and $4,255,123, respectively. Note 6. Federal Income Tax and Investment Transactions As of February 28, 2011, distributable earnings (accumulated losses) on a tax basis were as follows: Undistributed Ordinary Income $ Unrealized Appreciation Total $ The difference between components of distributable earnings on a tax basis and the amounts reflected in the Statement of Assets and Liabilities are primarily due to non-deductible offering costs. Note 7. Recent Accounting Pronouncements In January 2010, the Financial Accounting Standards Board issued Accounting Standards Update (“ASU”) No. 2010-06 “Improving Disclosures about Fair Value Measurements.” ASU No. 2010-06 clarifies existing disclosure and requires additional disclosures regarding fair value measurements. Effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years, entities will need to disclose information about purchases, sales, issuances and settlements of Level 3 securities on a gross basis, rather than as a net number as currently required. Management is currently evaluating the impact ASU No. 2010-06 will have on financial statement disclosures. Note 8. Subsequent Events Subsequent events occurring after the date of this report through the date these financial statements were issued have been evaluated for potential impact and the Fund has had no such events. 14 DIVIDEND PLUS+ INCOME FUND ADDITIONAL INFORMATION FEBRUARY 28, 2011 Investment Advisory Agreement Approval At the June 18, 2010 Board meeting, the Board, including the Independent Trustees, considered the initial approval of the investment advisory agreement pertaining to the Fund (the “Advisory Agreement”).In evaluating the Advisory Agreement, the Board reviewed materials furnished by the Adviser and Atlantic, including information regarding the Adviser, its personnel, operations and financial condition.Specifically, the Board considered, among other matters: (1) the nature, extent and quality of the services to be provided to the Fund by the Adviser, including information on the investment performance of the Adviser; (2) the costs of the services to be provided and profitability to the Adviser with respect to its relationship with the Fund; (3) the advisory fee and the total expense ratio of the Fund compare to relevant peer groups of funds; (4) the extent to which economies of scale would be realized as the Fund grows and whether the advisory fee would enable the Fund’s investors to share in the benefits of economies of scale; and (5) other benefits received by the Adviser from its relationship with the Fund.In their deliberations, the Board did not identify any particular information that was all-important or controlling and attributed different weights to the various factors.In particular, the Board focused on the factors discussed below. Nature, Extent and Quality of Services In connection with a presentation from senior representatives of the Adviser and a discussion of the Adviser’s personnel, operations and financial condition, the Board considered the quality of services to be provided by the Adviser under the Advisory Agreement between the Trust and the Adviser. In this regard, the Board considered information regarding the experience, qualifications and professional background of the portfolio managers and other personnel at the Adviser with principal investment responsibility for the Fund’s investments, the investment philosophy and decision-making processes of those professionals and the capability and integrity of the Adviser’s senior management and staff. In this regard, the Board considered, among other things, the adequacy of the Adviser’s resources and quality of services provided by the Adviser under the Advisory Agreement. The Board also considered the quality of the Adviser’s services to be provided with respect to regulatory compliance and compliance with client investment policies and restrictions and the financial condition and operational stability of the Adviser. The Board noted the Adviser’s representation that the firm is financially stable and able to provide investment advisory services to the Fund. The Board concluded that, overall, it was satisfied with the nature, extent and quality of services to be provided to the Fund under the Advisory Agreement. Costs of Services and Profitability The Board then considered information provided by the Adviser regarding its estimated costs of services and estimated profitability with respect to the Fund. In this regard, the Board considered the resources that the Adviser will devote to the Fund. The Board reviewed the Adviser’s estimated profit and loss analysis. The Board also considered that the Adviser has contractually agreed, through September 1, 2011, to reduce Fund expenses such that Institutional and Investor Shares do not exceed the annual rate of 0.99% and 1.24%, respectively. Based on the foregoing and all other relevant factors, the Board concluded that the level of the Adviser’s estimated profits attributable to management of the Fund would not be excessive in light of the services to be provided by the Adviser on behalf of the Fund. Performance The Adviser discussed its proposed approach to managing the Fund, and the Board considered the Fund’s investment objectives and strategy as well as the Adviser’s ability to execute the strategy and achieve the investment objective of the Fund. Based on the foregoing, the Board determined that the Adviser’s management of the Fund could benefit the Fund and its shareholders. Compensation The Board considered the Adviser’s proposed compensation for providing advisory services to the Fund and analyzed comparative information on fee rates and total expenses. In this regard, the Board noted that the Adviser’s proposed contractual advisory fee was lower than the median advisory fee rate of the Fund’s Lipper Inc. peer group.The Board also noted that the proposed actual total expenses were higher than the median total expense ratio of the Fund’s Lipper Inc. peer group. The Board recognized that it was difficult to compare expense ratios because of variations between the services to be provided by the Adviser and by advisers within the Fund’s Lipper Inc. peer group funds.Based on the foregoing and all of the information presented, the Board concluded that the Adviser’s advisory fee to be charged to the Fund was reasonable. 15 DIVIDEND PLUS+ INCOME FUND ADDITIONAL INFORMATION FEBRUARY 28, 2011 Economies of Scale The Board then considered whether the Fund would benefit from any economies of scale, noting that the investment advisory fee for the Fund does not contain breakpoints. The Board considered the Fund has not yet commenced operations and concluded that it would not be necessary to consider the implementation of fee breakpoints at this time. Other Benefits The Board noted the Adviser’s representation that, aside from its contractual advisory fees, it does not expect to benefit in a material way from its relationship with the Fund. Based on the foregoing representation, the Board concluded that other benefits received by the Adviser from its relationship with the Fund were not a material factor to consider in approving the Advisory Agreement. Conclusion The Board reviewed a memorandum from Trust counsel discussing the legal standards applicable to its consideration of the Advisory Agreement. The Board also discussed the proposed approval of the Advisory Agreement. Based upon its review, including consideration of each of the factors referenced above, the Board determined, in the exercise of its business judgment, that the advisory arrangement, as outlined in the proposed Advisory Agreement, was fair and reasonable in light of the services to be performed, expenses to be incurred and other such matters as the Board considered relevant in the exercise of its reasonable business judgment. Proxy Voting Information A description of the policies and procedures that the Fund uses to determine how to vote proxies relating to securities held in the Fund’s portfolio, is available, without charge and upon request, by calling (877) 414-7884 and on the SEC’s website at www.sec.gov.The Fund’s proxy voting record for the period of September 23, 2010 (the Fund’s commencement of operations) through June 30, 2011, will be available, without charge and upon request, by calling (877) 414-7884 and on the SEC’s website at www.sec.gov. Availability of Quarterly Portfolio Schedules The Fund files its complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q.The Fund’s Forms N-Q are available, without charge and upon request on the SEC’s website at www.sec.gov or may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC.Information on the operation of the Public Reference Room may be obtained by calling (800) SEC-0330. Shareholder Expense Example As a shareholder of the Fund, you incur ongoing costs, including management fees, distribution (12b-1) fees and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from September 23, 2010 and December 2, 2010 for Institutional Shares and Investor Shares, respectively, through February 28, 2011. Actual Expenses – The first line under each share class in the table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during the period. Hypothetical Example for Comparison Purposes – The second line under each share classin the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing cost of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. 16 DIVIDEND PLUS+ INCOME FUND ADDITIONAL INFORMATION FEBRUARY 28, 2011 Please note that expenses shown in the table are meant to highlight your ongoing costs only.Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. Beginning Ending Expenses Annualized Account Value Account Value Paid During Expense September 23, 2010 February 28, 2011 Period* Ratio* Institutional Shares Actual $ $ $ % Hypothetical (5% return before taxes) $ $ $ % Beginning Ending Expenses Annualized Account Value Account Value Paid During Expense December 2, 2010 February 28, 2011 Period** Ratio** Investor Shares Actual $ $ $ % Hypothetical (5% return before taxes) $ $ $ % * Expenses are equal to the share class’ annualized expense ratio as indicated above multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half-year divided by 365 to reflect the half-year period (except for the share class’ actual return information which reflects the 158-day period between September 23, 2010, the commencement of operations, through February 28, 2011). ** Expenses are equal to the share class’ annualized expense ratio as indicated above multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half-year divided by 365 to reflect the half-year period (except for the share class’ actual return information which reflects the 88-day period between December 2, 2010, the commencement of operations, through February 28, 2011). 17 ITEM 2. CODE OF ETHICS. Not applicable. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT. Not applicable. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES. Not applicable. ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS. Not applicable ITEM 6. INVESTMENTS. (a) Included as part of report to shareholders under Item 1. (b) Not applicable. ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 8.PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. The Registrant does not accept nominees to the board of trustees from shareholders. ITEM 11. CONTROLS AND PROCEDURES. (a) The Registrant’s Principal Executive Officer and Principal Financial Officer have concluded that the Registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as of a date within 90 days of the filing date of this report. (b) There were no changes in the Registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. ITEM 12. EXHIBITS. (a)(1)Not applicable. (a)(2) Certifications pursuant to Rule 30a-2(a) of the Act, and Section 302 of the Sarbanes-Oxley Act of 2002. (Exhibits filed herewith) (a)(3)Not applicable. (b)Certifications pursuant to Rule 30a-2(b) of the Act, and Section 906 of the Sarbanes-Oxley Act of 2002. (Exhibit filed herewith) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. RegistrantForum Funds By /s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date April 7, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By /s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date April 7, 2011 By /s/ Karen Shaw Karen Shaw, PrincipalFinancial Officer Date April 7, 2011
